Citation Nr: 0946601	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  05-07 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for atrial fibrillation.

3.  Entitlement to an increased disability evaluation for 
hypertension, evaluated as noncompensable prior to August 20, 
2008 and 10 percent disabling thereafter.

4.  Entitlement to an increased, compensable disability 
evaluation for bilateral hearing loss.

5.  Entitlement to an increased disability evaluation for 
degenerative joint disease and associated patellofemoral 
syndrome of the right knee, currently evaluated as 10 percent 
disabling.

6.  Entitlement to an increased disability evaluation for 
degenerative joint disease and associated patellofemoral 
syndrome of the left knee, currently evaluated as 10 percent 
disabling.

7.  Entitlement to an increased disability evaluation for 
degenerative joint disease of the right shoulder, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from July 1960 to July 1963 
and from August 1972 to October 1995.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

In a February 2003 rating decision, the RO denied the 
Veteran's claim of entitlement to service connection for 
diabetes mellitus.  In February 2003 and March 2005 rating 
decisions, the RO denied the Veteran's claim of entitlement 
to a compensable disability rating for his bilateral hearing 
loss.  

The Veteran's claims of entitlement to increased disability 
evaluations for his bilateral knee disabilities and his right 
shoulder disability were denied by the RO in a March 2006 
rating decision.  In an October 2007 rating decision, the RO 
granted the Veteran's claim of entitlement to service 
connection for atrial fibrillation and assigned a 10 percent 
disability evaluation, effective August 2007; the RO also 
denied the Veteran's claim for an increased disability 
evaluation for hypertension.  The RO has since increased the 
rating for hypertension to 10 percent, effective August 10, 
2008.  The Veteran has continued his appeal for higher 
ratings.  See AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to an increased disability rating 
for hypertension, evaluated as noncompensable prior to August 
10, 2008 and 10 percent disabling thereafter, is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required on his part.

The Veteran, in his multiple VA Form 9, Appeal to Board of 
Veterans' Appeals, indicated that he desired a hearing before 
the Board in order to present testimony on the issue on 
appeal.  However, the Veteran failed to appear for his 
scheduled hearing in September 2009, and no request to 
reschedule that hearing has been received.  38 C.F.R. § 
20.704(d).  Accordingly, adjudication of the Veteran's appeal 
will proceed at this time.


FINDINGS OF FACT

1.  Diabetes mellitus was initially demonstrated years after 
service, and there is no competent medical evidence of record 
relating diabetes mellitus to the Veteran's service in the 
military.

2.  Throughout the rating period on appeal, the Veteran's 
atrial fibrillation is manifested by less than 4 episodes per 
of paroxysmal atrial fibrillation or other supraventrical 
tachycardia as documented by ECG or Holter monitor.

3.  Throughout the rating period on appeal, no worse than 
Level I hearing acuity in the right ear and Level I hearing 
acuity in the left ear has been demonstrated.

4.  Throughout the rating period on appeal, the Veteran's 
degenerative joint disease and associated patellofemoral 
syndrome of the right knee has been manifested by complaints 
of pain and limitation of motion, but without instability. 

5.  Throughout the rating period on appeal, the Veteran's 
degenerative joint disease and associated patellofemoral 
syndrome of the left knee has been manifested by complaints 
of pain and limitation of motion, as well as mild 
instability. 

6.  Throughout the rating period on appeal, the objective 
clinical evidence of record indicates that the Veteran's 
degenerative joint disease of the right shoulder is 
manifested by complaints of pain and right arm flexion and 
abduction of at least 130 degrees, but without ankylosis of 
the scapulohumeral articulation, impairment of the humerus, 
or impairment of the clavicle or scapula.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in, or aggravated by, 
active service, nor may such be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 
3.309 (2009).

2.  The criteria for an initial rating in excess of 10 
percent for atrial fibrillation have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 4.104, Diagnostic Code 7010 (2009).

3.  The requirements are not met for a compensable disability 
rating for bilateral hearing loss.  38 U.S.C.A. § 1155, 
5103A, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.85, Diagnostic Code 6100 (2009).

4.  The criteria for a disability rating in excess of 10 
percent for degenerative joint disease and associated 
patellofemoral syndrome of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5256-5262 (2009).

5.  The criteria for a disability rating in excess of 10 
percent for degenerative joint disease and associated 
patellofemoral syndrome of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5256-5262 (2009).

6.  The criteria for a separate 10 percent disability rating 
for instability of the left knee have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5257 (2009).

7.  The criteria are not met for a rating in excess of 10 
percent for degenerative joint disease of the right shoulder.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5200-5203 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

As the October 2007 rating decision on appeal granted the 
Veteran's claim of entitlement to service connection for 
atrial fibrillation, such a claim is now substantiated.   As 
such, his filing of a notice of disagreement as to the 
initial rating assigned does not trigger additional notice 
obligations under 38 U.S.C.A. § 5103(a).  73 Fed. Reg. 23353 
- 23356 (April 30, 2008) (as it amends 38 C.F.R. § 3.159 to 
add paragraph (b)(3), effective May 30, 2008).  Rather, the 
Veteran's appeal as to the initial rating assignment triggers 
VA's statutory duties under 38 U.S.C.A. §§  5104 and 7105, as 
well as regulatory duties under 38 C.F.R. § 3.103.  As a 
consequence, VA is only required to advise the Veteran of 
what is necessary to obtain the maximum benefits allowed by 
the evidence and the law.  This has been accomplished here, 
as will be discussed below.
  
In addition, VA issued VCAA notice letters dated in August 
2002, January 2005, August 2005, and August 2007, from the 
agency of original jurisdiction (AOJ) to the appellant.  
These letters informed the appellant of what evidence was 
required to substantiate his claim for service connection and 
his claims for increased disability ratings.  These letters 
also informed him of his and VA's respective duties for 
obtaining evidence.

In addition, a May 2006 letter, as well as the August 2007 
letter, from VA explained how a disability rating is 
determined for a service-connected disorder and the basis for 
determining an effective date upon the grant of any benefit 
sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decisions that are the basis of this appeal were decided 
after the issuance of an initial, appropriate VCAA notice.  
Although the notice requirements required by Dingess/Hartman 
were provided to the appellant after the initial 
adjudications, the claims were readjudicated thereafter, and 
the appellant has not been prejudiced thereby.  As such, 
there was no defect with respect to timing of the VCAA 
notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  



Duty to Assist

With regard to the duty to assist, the Board notes that 
portions of the Veteran's service treatment records and 
service personnel records are not available, despite attempts 
by the RO to obtain this evidence.  According to 
correspondence associated with the Veteran's claims file, 
repeated attempts to locate the relevant service medical and 
personnel records have proven futile, and no additional 
records were found or are to be had.  When, as here, at least 
a portion of the service records cannot be located, through 
no fault of the Veteran, VA has a "heightened" obligation 
to more fully discuss the reasons and bases for its decision 
and to carefully consider applying the benefit-of-the-doubt 
doctrine.  See, e.g., O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  

Nevertheless, the claims file contains the Veteran's 
available service treatment records and reports of VA and 
private post-service treatment and examination.  
Additionally, the claims file contains the Veteran's own 
statements in support of his claims.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also reviewed the medical records for references to 
additional treatment reports not of record for the time 
period at issue but has found nothing to suggest that there 
is any outstanding evidence with respect to the Veteran's 
claims.  

As previously indicated, VA opinions and clinical 
examinations with respect to the issues on appeal have been 
obtained.  38 C.F.R. § 3.159(c) (4).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA opinions and clinical 
examinations obtained in this case are more than adequate, as 
they are predicated on a full reading of the medical records 
in the Veteran's claims file and the reported medical history 
considered by this examiner was consistent with that 
contained in the claims folder.  The examiners considered all 
of the pertinent evidence of record and the statements of the 
appellant, and provided a complete rationale for the opinions 
stated, relying on and citing to the records reviewed.  In 
addition, consideration of the Veteran's current disability 
status was made in view of the Veteran's medical history, as 
required by 38 C.F.R. §§ 4.1 and 4.2 (2009), and, where 
appropriate, clinical findings pertinent to the schedular 
criteria were obtained upon examination.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Service Connection 

Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Agent Orange

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent (i.e., Agent Orange).  38 
C.F.R. § 3.307(a).  Furthermore, the diseases listed at 
38 C.F.R. § 3.309(e) shall, in turn, be presumptively service 
connected if this requirement is met, even though there is no 
record of such disease during service.  They are:  chloracne 
or other acneform diseases consistent with chloracne, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas.  38 C.F.R. § 3.309(e).  The Board notes 
additionally that, as a result of amendments to 38 C.F.R. § 
3.309(e), Type-II Diabetes Mellitus was added to the list of 
diseases for which presumptive service connection can be 
established.  The change was effective July 9, 2001.  See 66 
Fed. Reg. 23166, 23169 (May 8, 2001).

A presumption of service connection based on exposure to 
herbicides is not warranted, however, for any condition for 
which the Secretary of VA has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
64 Fed. Reg. 59232-59243 (1999).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishing entitlement to service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).



Analysis

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for diabetes mellitus, 
including as due to Agent Orange exposure.  38 C.F.R. 
§ 3.102.  

There is no medical evidence of record indicating the 
Veteran's diabetes mellitus was incurred during or as a 
result of his military service.  The Board notes that the 
Veteran did not make any complaints related to his diabetes 
mellitus during service or at his discharge examination in 
October 1995.  The report of his October 1995 separation 
examination indicates that the Veteran had a normal clinical 
evaluation of the endocrine system and genito-urinary system.  
A urinalysis was negative for "sugar."  This is probatively 
significant and given a lot of weight and credibility because 
this was at a time contemporaneous to the alleged incident in 
question.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-
56 (1996).  It stands to reason that, if he indeed had any 
problems at his discharge from service, as he is now 
alleging, then he would have at least mentioned this during 
his military separation examination.  See 38 C.F.R. 
§ 3.303(a) (service connection requires that the facts 
"affirmatively [show] inception or aggravation . . . ."). 

Likewise, there is no evidence of continuity of 
symptomatology during the intervening years after his 
discharge from service and the initial diagnosis.  According 
to the medical evidence of record, the Veteran was first 
diagnosed with diabetes mellitus in 2003, many years after 
his discharge from service.  See Savage, supra 
(requiring medical evidence of chronicity and continuity of 
symptomatology).  The Board notes that, in the absence of 
demonstration of continuity of symptomatology, or a competent 
nexus opinion, the initial demonstration of current 
disability years after service is too remote from service to 
be reasonably related to service.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  

While the Board acknowledges that the Veteran was diagnosed 
with diabetes mellitus, there is no evidence that he was 
exposed to Agent Orange during his military service - as he 
alleges.  Thus, he is not entitled to presumptive service 
connection in accordance with 38 U.S.C.A. § 1116 and 
38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Moreover, there is no 
medical nexus evidence of record otherwise linking his 
diabetes mellitus to his military service.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  See, too, Mercado-Martinez v. 
West, 11 Vet. App. 415, 419 (1998) ("In order for service 
connection for a particular disability to be granted, a 
claimant must establish he or she has that disability and 
that there is 'a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service.'" 
Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

In particular, the Board notes that the Veteran did not have 
service in Vietnam, and thus he is not presumed to have been 
exposed to Agent Orange.  The Board also notes that, although 
the Veteran contends that he was exposed to Agent Orange 
during his military service, he has not provided any 
additional evidence confirming such exposure.  Thus, his 
alleged exposure to Agent Orange remains unsubstantiated.  
See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in 
evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility and 
probative value of proffered evidence in the context of the 
record as a whole).  As such, in the absence of any evidence 
to the contrary, the Board concludes that the contemporaneous 
evidence of record fails to show that the Veteran's currently 
diagnosed diabetes mellitus was incurred during his active 
service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (noting that the absence of contemporaneous 
medical documentation may go to the credibility and weight of 
veteran's lay testimony, but the lack of such evidence does 
not, in and of itself, render the lay testimony incredible).  

In conclusion, although the Veteran asserts that his current 
diabetes mellitus is  related to service, he is not competent 
to provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The negative evidence of record is of 
greater probative value than the Veteran's statements in 
support of his claim.  Accordingly, the Board finds that the 
preponderance of the evidence of record fails to establish 
that the Veteran's current diabetes mellitus is related to 
his active military service.  The Board has considered the 
doctrine of giving the benefit of the doubt to the Veteran, 
under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 
(2009), but does not find that the evidence is of such 
approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for diabetes mellitus.

Increased Disability Evaluation

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, evaluations may be "staged."  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  This, in 
turn, will compensate the veteran for times since the 
effective date of his award when his disability may have been 
more severe than at other times during the course of his 
appeal.

In addition, where the veteran is appealing the rating for an 
already established service-connected condition, his present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet App 505 
(2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(2007).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).

Analysis

Atrial Fibrillation

The Veteran's atrial fibrillation is evaluated as 10 percent 
disabling, pursuant to the provisions of 38 C.F.R. § 4.104, 
Diagnostic Code 7010.  Under Diagnostic Code 7010, a 10 
percent evaluation is provided for supraventrical arrhythmias 
where there is permanent atrial fibrillation (long atrial 
fibrillation) or one to four episodes per year of paroxysmal 
atrial fibrillation or other supraventrical tachycardia 
documented by ECG or Holter monitor.  A 30 percent disability 
evaluation is warranted where there is paroxysmal atrial 
fibrillation or other supraventrical tachycardia documented 
by ECG or Holter monitor more than 4 times per year.  See 
38 C.F.R. § 4.104, Diagnostic Code 7010.

Upon reviewing the rating criteria in relation to the 
evidence regarding the Veteran's atrial fibrillation, the 
objective clinical evidence of record, throughout the rating 
period on appeal, does not show that the Veteran experiences 
four or more episodes per year of paroxysmal atrial 
fibrillation or other supraventrical tachycardia documented 
by ECG or Holter monitor.  

When the Veteran was admitted by the VA in November 2006, he 
reported a three week history of palpitations and was found 
to be in atrial flutter.  It was noted that it was difficult 
to control his heart rate while in flutter but that he 
converted to sinus rhythm overnight.  He was placed on 
medications.  When he was seen in December 2006, it was noted 
that he had been admitted and placed on medication to 
controls his to control his heart rhythm.  He was sent home 
and given a consultation for ablation.   

According to the August 2008 VA examination report, the 
Veteran's atrial fibrillation was treated with ablation in 
February 2007 and controlled with medication.  Likewise, the 
Veteran underwent Holter and ECG studies in February 2008, 
which showed normal left ventricular systolic function and 
left ejection fraction in the 50s.  There was no evidence of 
syncopal attacks, palpitations and fatigue are decreased 
since the ablation, and there is no history of myocardial 
infarction or acute rheumatic heart disease.  There was also 
no history of cardiac bypass surgery and there is no evidence 
of endocarditis or hyperthyroid heart disease.  Therefore, 
the Veteran's symptomatology most closely fits within the 
criteria for the currently assigned 10 percent disability 
evaluation.
 
In concluding that the Veteran is not entitled to an initial 
disability evaluation in excess of 10  percent for atrial 
fibrillation, the Board has also considered whether the 
Veteran is entitled to an increased disability evaluation on 
an extra-schedular basis.  However, the Board concludes that 
the record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the Veteran that his atrial 
fibrillation, standing alone, resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of normal rating schedule standards.  Accordingly, the Board 
finds that this case does not warrant referral to the 
Director of Compensation and Pension Service for extra-
schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against the finding of entitlement to an 
increased rating for atrial fibrillation, on either a 
schedular or an extra-schedular basis, at any time during the 
rating period on appeal.

Bilateral Hearing Loss
 
In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable (i.e., 0 
percent) to 100 percent based on organic impairment of 
hearing acuity, as measured by controlled speech 
discrimination tests in conjunction with the average hearing 
threshold, as measured by pure tone audiometric tests in the 
frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating 
schedule establishes auditory acuity levels designated from 
Level I for essentially normal hearing acuity through Level 
XI for profound deafness.  VA audiological examinations are 
conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. §§ 4.85(b), 4.87 (2009). 

The provisions of 38 C.F.R. § 4.86(a) establish that, when 
the pure-tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  
The provisions of 38 C.F.R. § 4.86(b) provide that when the 
pure tone threshold is 30 decibels or less at 1,000 Hertz, 
and 70 decibels or more at 2,000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results is the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  

During the February 2003 VA examination, for the relevant 
thresholds, the Veteran had an average pure-tone threshold of 
49 decibels and a speech discrimination score of 96 percent 
in his right ear, and an average pure-tone threshold of 54 
decibels and a speech discrimination score of 96 percent in 
his left ear.  This, in turn, correlates to Level I hearing 
acuity in his right ear and Level I hearing acuity in his 
left ear.  Such designations do not warrant a compensable 
rating according to 38 C.F.R. § 4.85, Table VII.  The 
provisions of 38 C.F.R. § 4.86(a) or (b) are not applicable.  
More recently, in August 2008, the Veteran was provided with 
another VA examination, wherein he complained of increased 
hearing loss.  Pure-tone audiometric testing revealed that 
the Veteran had an average pure-tone threshold of 45 decibels 
in his right ear and 100 percent speech discrimination.  This 
correlates to Level I hearing acuity for this ear under 
38 C.F.R. § 4.85, Table VI.  For the left ear, for the 
relevant thresholds, his average decibel loss was 44 decibels 
and the speech discrimination score was 96 percent.  This 
also translates into Level I hearing for the left ear under 
Table VI.  Together, the designations result in a 
noncompensable rating under 38 C.F.R. § 4.85, Table VII.  In 
other words, throughout the entire rating period on appeal, 
the results of the Veteran's hearing evaluations clearly 
indicate there simply is no basis for assigning a higher, 
compensable rating for his bilateral sensorineural hearing 
loss on a schedular basis.  

In denying the claim for a higher rating, the Board also has 
considered whether the case warrants referral for 
consideration of entitlement to a greater level of 
compensation on an extra-schedular basis.  However, the 
record does not present such an exceptional or unusual 
disability picture so as to render impractical the 
application of the regular rating schedule standards.  See 
38 C.F.R. § 3.321(b)(1).  There has been no showing by him  
that his bilateral hearing loss has caused marked 
interference with his employment (meaning above and beyond 
that contemplated by his noncompensable schedular rating) 
or that his bilateral hearing loss has otherwise necessitated 
frequent periods of hospitalization.  As such, the Board 
finds that this case does not warrant referral to the 
Director of Compensation and Pension Service for extra-
schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, in Martinak v. Nicholson, 21 Vet. App. 447 (2007), 
the United States Court of Appeals for Veterans Claims 
(Court) noted that VA had revised its hearing examination 
worksheets to include the effect of the Veteran's hearing 
impairment disability on occupational functioning and daily 
activities. See Revised Disability Examination Worksheets, 
Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 
24, 2007); see also 38 C.F.R. § 4.10 (2008).  While the 
Veteran has complained that he noticed more difficulty 
hearing, he has had very good speech discrimination ability.  
He has not set forth any allegation that his hearing 
examinations are deficient in determining his hearing loss  
The Court also noted, however, that even if an audiologist's 
description of the functional effects of the veteran's 
hearing disability was somehow defective, the veteran bears 
the burden of demonstrating any prejudice caused by a 
deficiency in the examination.  


Degenerative Joint Disease and Patellofemoral Syndrome of the 
Knees

The Veteran receives separate 10 percent disability ratings 
for his degenerative joint disease of the right and left 
knees, with associated patellofemoral syndrome, pursuant to 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Diagnostic 
Code 5010 provides that traumatic arthritis is evaluated as 
degenerative arthritis pursuant to Diagnostic Code 5003. 
Diagnostic Code 5003 states that degenerative arthritis, 
substantiated by x-ray findings, is to be evaluated on the 
basis of limitation of motion under the appropriate 
Diagnostic Codes for the specific joint or joints involved.  
However, when the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
Diagnostic Codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added, under 
Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  In the absence of 
limitation of motion, a 10 percent rating is assigned if 
there is x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups.  A 20 percent 
rating is warranted when x-ray evidence shows involvement of 
2 or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  Ibid.  

The Veteran experiences some limitation of motion of the 
knees, and as a result, the rating criteria under Diagnostic 
Code 5003, for degenerative joint disease without limitation 
of motion are not for application.  

The Veteran's right and left knee disabilities are rated by 
analogy to 38 U.S.C.A. § 4.71a, Diagnostic Codes 5260 and 
5261.  According to Diagnostic Code 5260, a noncompensable 
rating is assigned when leg flexion is limited to 60 degrees 
and a 10 percent rating is assigned when leg flexion is 
limited to 45 degrees.  A 20 percent rating requires leg 
flexion limited to 30 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Under Diagnostic Code 5261, a 
noncompensable evaluation is warranted when leg extension is 
limited to 5 degrees and a 10 percent evaluation is warranted 
when leg extension is limited to 10 degrees.  A 20 percent 
evaluation is warranted when leg extension is limited to 15 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Considering the rating criteria applicable to the Veteran's 
degenerative joint disease of the right and left knees, with 
associated patellofemoral syndrome, the objective clinical 
evidence of record, throughout the rating period on appeal, 
does not show that the Veteran has flexion limited to 30 
degrees or extension limited to 15 degrees.  His range of 
motion far exceeds these respective limits.  Indeed, the 
medical evidence of record clearly indicates that he has 
essentially continuously had full extension to 0 degrees, and 
that his flexion, at worst, and fully acknowledging his pain, 
is still to at least 80 degrees on the right and at least 60 
degrees on the left, including at his most recent, August 
2008 VA examination.  VA considers "full" range of motion 
for the knee to be from 0 to 140 degrees (full extension to 
full flexion).  See 38 C.F.R. § 4.71, Plate II.  There is no 
objective clinical indication, however, that he has 
additional functional impairment, above and beyond the 10-
percent level, which would support an even higher rating.  In 
this regard, the Board points out that the Veteran's August 
2008 VA examination was negative for objective evidence of 
incoordination, subluxation, weakness, abnormal movement, 
swelling, or deformity, although he reports experiencing pain 
in both knees and instability of the left knee upon weight-
bearing repetitive motion.  Likewise, there was no objective 
evidence of redness, heat, or crepitus.  Moreover, he had 
full motor strength.  Similarly, the Veteran complains of 
pain and tenderness in his knees, but he does not have 
overall moderate impairment of his tibia and fibula, 
significant limitation of motion in his knees, dislocated 
semilunar cartilage, or ankylosis.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5262.

However, the Board notes that the August 2008 VA examiner 
found objective evidence of mild instability of the left 
knee.  In VAOGCPREC 23-97 (July 1, 1997; revised July 24, 
1997), VA's General Counsel held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257, respectively.  As such, 
the Board finds that the Veteran is entitled to a separate 10 
percent disability evaluation, but no higher, in accordance 
with Diagnostic Code 5257, which allows for a 10 percent 
disability rating for slight recurrent instability of the 
knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Board has also considered whether he has additional 
functional loss - beyond that objectively shown - due to 
his pain, or because of weakness, premature or excess 
fatigability, incoordination, etc.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995), citing 38 C.F.R. §§ 4.40, 4.45, and 
4.59.  Nonetheless, there is no indication in the record that 
his functional ability is decreased beyond the limitation of 
motion already shown on examination, even when his symptoms 
are most problematic.  In particular, the August 2008 VA 
examiner noted that there was a mild increase in pain upon 
repetitive use, but found that there was no additional 
weakness, fatigability, incoordination, lack of endurance, or 
additional loss of motion.  As a result, his current 10 
percent ratings, per knee, plus the additional 10 percent 
evaluation for his left knee due to instability, adequately 
compensate him for the extent of his pain, including insofar 
as its resulting effect on his range of motion.  

The Board has also considered whether the Veteran is entitled 
to an increased disability evaluation on an extra-schedular 
basis.  However, the Board concludes that the record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board finds that there has been no showing 
by the Veteran that his degenerative joint disease of the 
right and left knees, with associated patellofemoral 
syndrome, standing alone, resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of normal rating schedule standards.  Accordingly, the Board 
finds that this case does not warrant referral to the 
Director of Compensation and Pension Service for extra-
schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Degenerative Joint Disease of the Right Shoulder

The Veteran's degenerative joint disease of the right 
shoulder is evaluated as 10 percent disabling, pursuant to 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5203.  
Under Diagnostic Code 5203, a 10 percent evaluation is 
provided for impairment of the clavicle or scapula, where 
there is malunion of the clavicle of scapula or nonunion of 
the clavicle or scapula without loose movement.  A 20 percent 
evaluation is warranted where there is nonunion of the 
clavicle or scapula with loose movement or dislocation of the 
clavicle or scapula.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5203.

Documents of record establish that the Veteran is right 
handed.

The objective clinical evidence of record indicates that the 
Veteran has does not have nonunion or dislocation of the 
right clavicle or scapula.  According to his July 2006 and 
August 2008 VA examination reports, the Veteran does not have 
instability, deformity, dislocation, subluxation, or locking 
of the right shoulder.  The Board acknowledges that, at his 
VA examinations, he had complaints of pain and weakness.  
However, the Veteran had right arm forward flexion to 110 
degrees, and active abduction to 120 degrees on VA 
examination in July 2006, with a negative impingement sign.  
On VA examination in August 2008, right arm forward flexion 
was to 100 degrees, and abduction was to 90 degrees.  The 
July 2006 and August 2008 VA examiners also noted that joint 
function on the right was not additionally limited, after 
repetitive use, by fatigue, weakness, lack of endurance, or 
incoordination.  Similarly, the July 2006 VA examiner 
indicated that there was no evidence of tenderness of the 
acromioclavicular joint or biceps.   Further, the evidence 
also fails to show that there is recurrent dislocation, 
nonunion, fibrous union, or loss of the head of the humerus.  
As such, the Board is precluded from assigning a disability 
rating in excess of 10 percent for degenerative joint disease 
of the right shoulder.

The Board has also considered whether the Veteran may be 
entitled to a higher rating under other potentially 
applicable Diagnostic Codes, including 5200, 5201, and 5203.  
But the evidence indicates the Veteran currently does not 
have ankylosis in his right humerus, so Diagnostic Code 5200 
is inapplicable.  See  Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992), both 
indicating that ankylosis is complete immobility of the joint 
in a fixed position, either favorable or unfavorable.

Under Diagnostic Code 5201, a 30 percent rating is warranted 
where there is limitation of motion of the arm at midway 
between the side and shoulder level.  However, there is no 
evidence of limitation of motion of the right arm.  Likewise, 
under Diagnostic Code 5202, a 20 percent disability rating is 
assigned for malunion of the humerus with moderate deformity 
or for recurrent dislocation of the scapulohumeral joint with 
infrequent episodes and guarding of movement only at the 
shoulder level; however, as previously noted, there is no 
evidence of deformity or recurrent dislocation of the right 
shoulder.

In concluding that the Veteran is not entitled to a higher 
rating for his degenerative joint disease of the right 
shoulder, at any time during the rating period on appeal, the 
Board also has considered whether he is entitled to a higher 
rating on the basis of functional loss due to pain pursuant 
to DeLuca v. Brown, 8 Vet. App. 202 (1995).  See, too, 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  He reports experiencing 
pain and weakness.  Nevertheless, as already mentioned, his 
pain did not further inhibit his range of motion or otherwise 
create functional limitations.  There also is no objective 
clinical indication that he has other symptoms, aside from 
this (e.g., premature or excess fatigability, weakness, 
incoordination, etc.), which otherwise result in any 
additional functional limitation in his right arm to a degree 
or extent that would support a rating higher than 10 percent.

The Board has also considered whether the disability at issue 
warrants an extra-schedular evaluation at any time during the 
rating period on appeal.  The record on appeal, however, does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  See 38 C.F.R. 
§ 3.321(b)(1).  There has been no showing that his 
degenerative joint disease of the right shoulder has caused 
marked interference with his employment or necessitated 
frequent periods of hospitalization so as to render 
impractical the application of the regular rating schedule 
standards.  Accordingly, the Board does not have to refer 
this case to the Director of Compensation and Pension Service 
for extra-schedular consideration.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim for service connection for diabetes mellitus is 
denied.

The claim for an initial disability rating higher than 10 
percent for atrial fibrillation is denied.

The claim for a compensable disability rating for bilateral 
hearing loss is denied.

The claim for a disability rating higher than 10 percent for 
degenerative joint disease and associated patellofemoral 
syndrome of the right knee is denied.

The claim for a disability rating higher than 10 percent for 
degenerative joint disease and associated patellofemoral 
syndrome of the left knee is denied.

A separate 10 percent rating is granted for mild instability 
of the left knee, subject to the laws and regulations 
governing the payment of VA compensation.

The claim for a disability rating higher than 10 percent for 
degenerative joint disease of the right shoulder is denied.


REMAND

In multiple written statements, the Veteran asserted that his 
hypertension is more severe than currently evaluated.  In 
this regard, the Veteran and both the September 2007 and the 
August 2008 VA examiners make reference to blood pressure 
readings taken at the Dallas VA Medical Center and Outpatient 
Clinic since August 2006.  See 38 C.F.R. § 3.400(o).  The 
Board  notes that the RO obtained a portion of the Veteran's 
VA treatment records for the relevant time period, but points 
out that all of the Veteran's VA treatment records, including 
those referenced by the Veteran and the VA examiners, have 
not been associated with his claims file.  These records may 
contain important medical evidence or confirmation of the 
Veteran's assertions.  

VA must make a "reasonable effort" to obtain these and 
other relevant records.  If the RO did make a reasonable 
effort to obtain all of the Veteran's VA medical treatment 
records, but they were unavailable, there is no specific 
indication in the file that these records do not exist or 
that further attempts to obtain them would be futile.  
See 38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2007).  As VA 
has a duty to request all available and relevant records from 
Federal agencies, including VA medical records, another 
search must be made for any additional VA medical records 
that might be available for consideration in this appeal.  
See 38 C.F.R. § 3.159(c)(2), (c)(3) (2009).  See also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete records of the 
Veteran's treatment at the VA Medical 
Center and Outpatient Clinic in Dallas, 
Texas, from August 2006 through the 
present.  If these records are unavailable, 
simply do not exist, or further attempts to 
obtain them would be futile, document this 
in the claims file.  
See 38 U.S.C.A. § 5103A(b).  

2  Then, the RO should readjudicate the 
Veteran's claim of entitlement to an 
increased disability evaluation for his 
hypertension, evaluated as noncompensable 
prior to August 10, 2008 and 10 percent 
disabling thereafter, with application of 
all appropriate laws and regulations, and 
consideration of any additional information 
obtained as a result of this remand.  If the 
claim on appeal remains denied, the 
appellant and his representative should be 
furnished a SSOC and afforded a reasonable 
period of time within which to respond 
thereto.  Thereafter, the case should be 
returned to the Board, as appropriate.

The purpose of this remand is to further develop the record 
and afford due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


